AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

FILED
UNITED STATES DISTRICT COURT &T=3s7a7espismmict court

 

 

for the
District of Colorado FEB 2 6 2021

JEFFREY P. COLWELL

EDUARDO LEDESMA CLERK
)
Petitioner )
)

v. ) Case No.
J.M. WILNER, Warden, FCI Florence (Supplied by Clerk of Court)

)
)

 

Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

1. (a) Your fullname: Eduardo Ledesma
(b) Other names you have used: N/A
2. Place of confinement:
(a) Name of institution: USP Leavenworth
(b) Address: FCI Florence
P.O. Box 6000, Florence, CO 81226
(c) Your identification number: Reg. No. 17154-029
3. Are you currently being held on orders by:
Federal authorities CO State authorities C) Other - explain:

 

4. Are you currently:
CA pretrial detainee (waiting for trial on criminal charges)
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: Northern District of lowa (Western Division)

 

 

(b) Docket number of criminal case: 5:17-cr-04031-LTS-KEM-5
(c) Date of sentencing: 07/24/2018

[ Being held on an immigration charge

ClOther (explain): N/A

 

 

Page 2 of 10
4

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Decision or Action You Are Challenging

5. What are you challenging in this petition:

Cl How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

(Pretrial detention

Immigration detention

[1 Detainer

(The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

MW Other (explain): Sentencing Enhancement

 

 

 

6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: Northern District of lowa (Western Division)

 

 

(b) Docket number, case number, or opinion number: §:17-cr-04031-LTS-KEM-5

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
Career Offender Enhancement

 

 

 

(d) Date of the decision or action: 07/25/2018

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

Page 3 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes CINo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:
(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes ONo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

Page 4 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal: N/A

 

 

 

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?
[Yes No
If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes No
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes MNo
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

Page 5 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:  § 2255 is inadequate or ineffective by satisfying four conditions:

 

(1) “the existence of a new interpretation of statutory law,”

 

(2) ‘issued after the petitioner had a meaningful time to incorporate the new interpretation into his direct

 

appeals or subsequent motions,”

 

(3) that is retroactive, and
(4) applies to the petition’s merits such that it is “more likely than not that no reasonable juror would have

 

 

convicted” the petitioner.

 

 

11. Appeals of immigration proceedings
Does this case concern immigration proceedings?
Yes No
If “Yes,” provide:
(a) Date you were taken into immigration custody:

 

(b) Date of the removal or reinstatement order:

 

(c) Did you file an appeal with the Board of Immigration Appeals?
Yes ONo
If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:
(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes O1No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:

 

 

 

Page 6 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes CINo
If “Yes,” provide:
(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:

(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

GROUND ONE: Whether, Ledesma’s conviction is unconstitutional because he is actually innocent of having

 

been a career offender.

 

 

 

Page 7 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) Supporting facts (Be brief. Do not cite cases or law.):
Please see Memorandum of Law in Support.

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
Yes CINo

GROUND TWO: N/A

 

 

 

(a) Supporting facts (Be brief: Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
Yes CINo

GROUND THREE: N/A

 

 

 

(a) Supporting facts (Be brief: Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes CINo

Page 8 of 10
. *

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: N/A

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

[Yes CINo
14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

Request for Relief

15. State exactly what you want the court to do: Ledesma should be resentenced based on 500 grams or more of
methamphetamine or 50 grams or more of actual methamphetamine; and without the career offender enhancement, in
view of the fact that his terroristic threats conviction does not qualify as predicate offense under the career offender

guideline.

 

Page 9 of 10
AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

Date: Fe bYuary, 2.2.,doal Lede Smg, Eduaydo

Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

Page 10 of 10
EDUARDO LEDESMA
REG. NO. 17154-029
FCI FLORENCE
FEDERAL CORR. INSTITUTION
P.O. BOX 6000
FLORENCE, CO 81226
February 2a, 2021

Mr. Jeffrey P. Colwell Esq.
Clerk of Court

U. S. District Court
District of Colorado

Denver Division
901 19th Street
Denver, CO 80294

RE: Ledesma v. Wilner, Warden, FCI Florence
Civil No. __:21-cv-_.
Crim No. 5:17-cr-0403 1-LTS-KEM-5
Dear Mr. Colwell:

Enclosed please find and accept for filing Petitioner’s Application for Writ of
Habeas Corpus under 28 U.S.C. § 2241 and Memorandum of Law in Support. Please
submit these documents to the Court. The five dollar ($5.00) filing fee will be
forthcoming as soon as the § 2241 Petition is docketed by the Court.

Thank you for your assistance in this matter.

Sincerely,

Ledesma, Eduardo
EDUARDO LEDESMA
Appearing Pro Se

Encl. as noted
